
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.16



EMPLOYMENT AND CHANGE OF CONTROL AGREEMENT


        This Employment and Change of Control Agreement (the "Agreement") is
dated and made effective the 11th day of July, 2001 (the "Effective Date")
between Bruce Anderson (the "Executive") and REMEC, Inc., a California
corporation (the "Company").

Now, therefore, the parties agree as follows:

        1.    Employment:    The Company hereby agrees to employ the Executive
and the Executive hereby agrees to accept employment on the terms and conditions
in this Agreement.

        2.    Duties:    Executive shall be employed in the capacity of
Executive Vice President, Manufacturing Operations of the Company, or such
additional different or other duties related to the business of the Company as
may from time to time be delegated to him by the Company. Executive shall report
directly to the Company President, or such other executive as the Company may
designate. Executive will duly and faithfully observe the general employment
policies and practices of the Company, including, without limitation, any and
all rules, regulations, policies and/or procedures which the Company may now or
hereafter establish governing the conduct of its employees generally.

        3.    Non-Competition and Confidentiality:    

        (a)    Intensity of Effort:    Executive shall devote his entire working
time, attention, and efforts to Company's business and affairs, shall faithfully
and diligently serve Company's interests and shall not engage in any business or
employment activity that is not on Company's behalf (whether or not pursued for
gain or profit) except Executive may own up to one percent (1%) of the
outstanding shares of any corporation traded on a recognized securities exchange
or the Nasdaq Stock Market.

        (b)    Other Business:    Executive specifically promises not to engage
in any competing activity, including, but not limited to, the business of
designing, developing or manufacturing radio frequency (RF) and microwave
subsystems used in the transmission of voice, video and data traffic over
wireless communications networks and in defense electronics applications, at any
time during his employment with the Company. Executive shall give written notice
to the Company of any proposed activity that might be prohibited by this section
and shall describe the proposed activity in reasonable detail in such notice.

        (c)    Confidentiality:    Employee shall enter into the Company's
customary Invention and Confidential Disclosure Agreement.

        4.    Compensation:    Executive's compensation during the Initial Term
will be as follows:

        (a)    Salary:    Beginning on the Effective Date, Company shall pay
Executive a base salary in the gross amount of Two Hundred Thirty Thousand
Dollars ($230,000) annually, paid monthly, less authorized and required
deductions, payable at the times and places the Company customarily pays its
payroll. Executive's salary shall be reviewed (but may not be decreased) by the
Company on an annual basis, commencing April 2002.

        (b)    Fringe Benefits:    Executive shall be eligible to participate in
such benefit plans as are now generally available or later made generally
available to employees of the Company.

        (c)    Vacation.    Executive shall be entitled to six (6) weeks
vacation annually. The days selected for Executive's vacation must be mutually
agreeable to the Company and Executive.

1

--------------------------------------------------------------------------------




        (d)    Automobile Allowance.    Company shall provide the Employee with
an annual automobile allowance of Nine Thousand Dollars ($9,000), payable in
monthly installments at the times and places as the Company pays its executive
payroll.

        (e)    Stock Option:    Executive shall be granted an Incentive Stock
Option ("ISO" or the "Option") to purchase One Hundred Thousand Shares (100,000)
of the Company's common stock, the price to be the closing pricing of
REMEC, Inc. stock listed on the Nasdaq National Stock Market System on the
Effective Date. The Option is intended to be a two-year option award. The Option
will vest at the rate of twenty-five percent (25%) each year for four (4) years
and will be governed by the terms of the Company's 2001 Equity Incentive Plan
and the Stock Option Agreement, copies of which are attached hereto and
incorporated herein by reference. The Option is intended to qualify as an
Incentive Stock Option under Section 422 of the Internal Revenue Code of 1986,
as amended, and the Treasury Regulations promulgated thereunder (the "Code").
The designation of an Option as an Incentive Stock Option is not a warranty or
representation that it will be treated as an incentive stock option under
Section 422 of the Code.

        (f)    Withholdings:    All compensation paid to Executive pursuant to
this Agreement shall be subject to lawfully required withholdings.

        5.    Initial Term of Employment:    The employment of Executive shall
commence on the Effective Date and shall continue for an "Initial Term" of three
(3) years from the Effective Date, or such later date as shall result from a
written modification to this Agreement executed by both the Executive and the
Company.

        6.    Termination for Cause:    The Company may terminate Executive's
employment for Cause, without advance written notice of termination, by giving
written notice of such termination. For purposes of this Agreement, "Cause"
shall mean: (i) any act of personal dishonesty taken by the Employee in
connection with his responsibilities as an employee which is intended to result
in personal enrichment of the Employee, (ii) Employee's conviction of a felony
which the Board reasonably believes has had or will have a material detrimental
effect on the Company's reputation or business, (iii) a willful act by the
Employee which constitutes misconduct and is injurious to the Company, and
(iv) continued willful violations by the Employee of the Employee's obligations
to the Company after there has been delivered to the Employee a written demand
for performance from the Company which describes the basis for the Company's
belief that the Employee has not substantially performed his duties.

        7.    Termination Without Cause.    Notwithstanding any other provision
of this paragraph, the Company shall have the right to terminate Executive's
employment without Cause (as that term is defined above) at any time during the
Initial Term by giving at least thirty (30) days written notice to Executive. If
Executive is terminated without Cause, Executive will be paid his base salary
for one (1) year or the balance of the Initial Term, whichever is less.

        8.    Termination Following a Change of Control:    If during the
Initial Term Executive is terminated following a Change of Control, (as that
terms is defined below), (i) Executive will be paid his base salary for one
(1) year or the balance of the Initial Term, whichever is less, and (ii) the
Option defined in Section 4(e), and any other options granted prior to such
Change of Control, shall accelerate and all unvested option shares that are
scheduled to vest within one (1) year from the date of such termination shall
vest immediately upon such termination.

        (a)  For purposes of this Agreement, "Termination Following a Change of
Control" shall mean the termination of Executive's employment by the Company
within one (1) year after a Change of Control, other than by the Company for
Cause, and other than as a result of the death

2

--------------------------------------------------------------------------------

or disability of the Executive. "Change of Control" shall mean the occurrence of
any of the following events:

        (i)    Merger or Consolidation:    The approval by shareholders of the
Company of a merger or consolidation of the Company with any other corporation
or entity, other than a merger or consolidation which would result in the voting
securities of the Company outstanding immediately prior thereto continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity) more than fifty percent (50%) of the total
voting power represented by the voting securities of the Company or such
surviving entity outstanding immediately after such merger or consolidation;

        (ii)    Liquidation:    Any approval by the shareholders of the Company
of a plan of complete liquidation of the Company or an agreement for the sale or
disposition by the Company of all or substantially all (i.e., 95% of the net
book value) of the assets of the Company;

        (iii)    Acquisition of Fifty Percent (50%) Voting Power:    Any
"person" (as such term is used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended) becoming the "beneficial owner" (as defined in
Rule 13d-3 under said Act), directly or indirectly, of securities of the Company
representing fifty percent (50%) or more of the total voting power represented
by the Company's then outstanding voting securities; or

        (iv)    Change in Composition of The Board:    A change in the
composition of the Board, as a result of which less than a majority of the
directors are Incumbent Directors. "Incumbent Directors" shall mean directors
who either: (i) are directors of the Company as of the date hereof, or (ii) are
elected, or nominated for election, to the Board with the affirmative votes of
at least a majority of those directors whose election or nomination was not in
connection with any transaction described in subsections (a) or (b) or in
connection with an actual or threatened proxy contest relating to the election
of directors of the Company.

        9.    Other Termination.    

        (a)    Death:    Executive's employment shall terminate automatically
upon Executive's death.

        (b)    Disability:    Company may terminate Executive's employment upon
thirty (30) days written notice if Executive develops a disability (as defined
by the California Government Code) that cannot be reasonably accommodated
without causing the Company an undue hardship.

        10.    Accrued Wages and Vacation; Expenses:    Without regard to the
reason for, or the timing of, Executive's termination of employment: (i) the
Company shall pay the Executive any unpaid base salary due for periods prior to
the date of termination; (ii) the Company shall pay the Executive all of the
Executive's accrued and unused vacation through the date of termination; and
(iii) following submission of proper expense reports by the Executive, the
Company shall reimburse the Executive for all expenses reasonably and
necessarily incurred by the Executive in connection with the business of the
Company prior to the date of termination. These payments shall be made promptly
upon termination and within the period of time mandated by law.

        11.    At-Will Employment:    For the period of employment following the
Initial Term, Executive shall be employed at-will and can be terminated by the
Company, or any parent, affiliate or subsidiary of the Company by which
Executive may then be employed, at any time, without cause or advance notice.
Executive's at-will status following the Initial Term can be changed only by
written agreement signed by the President of the Company. During the period
Executive's status is at-will, upon termination of employment the Company shall
have no liability to pay any further compensation or any other benefit or sum
whatsoever to Executive, except as provided in Section 10.

3

--------------------------------------------------------------------------------


        12.    Term of Agreement.    This Agreement shall terminate upon the
date that all obligations of the parties hereto under this Agreement have been
satisfied.

        13.    Successors:    

        (a)    Company's Successors.    Any successor to the Company (whether
direct or indirect and whether by purchase, lease, merger, consolidation,
liquidation or otherwise) to all or substantially all of the Company's business
and/or assets shall assume the Company's obligations under this Agreement and
agree expressly to perform the Company's obligations under this Agreement in the
same manner and to the same extent as the Company would be required to perform
such obligations in the absence of a succession. For all purposes under this
Agreement, the term "Company" shall include any successor to the Company's
business and/or assets which executes and delivers the assumption agreement
described in this subsection (a) or which becomes bound by the terms of this
Agreement by operation of law.

        (b)    Executive's Successors:    Without the written consent of the
Company, Executive shall not assign or transfer this Agreement or any right or
obligation under this Agreement to any other person or entity. Notwithstanding
the foregoing, the terms of this Agreement and all rights of Executive hereunder
shall inure to the benefit of, and be enforceable by, Executive's personal or
legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees.

        14.    Notices:    

        (a)  All notices and other communications under this Agreement shall be
in writing and shall be given by personal delivery; 1st class mail, certified or
registered with return receipt requested; facsimile transmission; telex;
telegram; or e-mail. Notice shall be deemed to have been duly given upon receipt
if personally delivered; three (3) days after mailing, if mailed; twenty-four
(24) hours after transmission, if delivered by telegram or facsimile; or twelve
(12) hours after transmission if delivered via e-mail, to the respective persons
named below:

If to the Company:   REMEC, Inc.
9404 Chesapeake Drive
San Diego, CA 92123
Attention: President
If to Executive:
 
Mr. Bruce Anderson
200 Sheridan Avenue, #406
Palo Alto, CA 94306

        (b)    Notice of Termination:    Any termination under Sections 7 or 8,
or as a result of the Executive's voluntary resignation, shall be communicated
by a notice of termination to the other party hereto given in accordance with
this paragraph. Such notice shall indicate the specific termination provision in
this Agreement relied upon, shall set forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination under the provision so
indicated. The failure by the Executive to include in the notice any fact or
circumstance which contributes to a showing of Involuntary Termination shall not
waive any right of the Executive hereunder or preclude the Executive from
asserting such fact or circumstance in enforcing his rights hereunder.

        (c)    Nonraiding of Employees:    Executive recognizes that Company's
workforce is a vital part of its business. Therefore, Executive agrees that for
twelve (12) months after Executive's employment with Company ends, regardless of
the reason it ends, Executive will not solicit, directly or indirectly, any
employee to leave his or her employment with Company. For purposes of this
Agreement, the phrase "shall not solicit, directly or indirectly," includes,
without limitation, that Executive: (a) shall not identify any Company employees
to any third party as potential candidates for employment, such as by disclosing
the names, backgrounds and qualifications of any

4

--------------------------------------------------------------------------------




Company employees; (b) shall not personally or through any other person
approach, recruit or otherwise solicit employees of Company to work for any
other employer; and (c) shall not participate in any pre-employment interviews
with any person who was employed by Company while Executive was employed or
retained by Company.

        15.    Dispute Resolution:    Any dispute, controversy or claim arising
out of or in respect to the subject matter of this Agreement (or its validity,
interpretation or enforcement), and/or all aspects of the employment
relationship shall be submitted to and settled by arbitration conducted before a
single, neutral arbitrator in San Diego, California, in accordance with the
American Arbitration Association's National Rules for the Resolution of
Employment Disputes. The claims covered by this arbitration clause include, but
are not limited to, any and all claims of wrongful discharge of employment;
breach of contract, both express and implied; breach of the covenant of good
faith and fair dealing, both express and implied; negligent or intentional
infliction of emotional distress; negligent or intentional misrepresentation;
negligent or intentional interference with contract or prospective economic
advantage; and defamation, any and all claims for violation of any federal state
or municipal statute, including, but not limited to, Title VII of the Civil
Rights Act of 1964, the Civil Rights Act of 1991, the Age Discrimination in
Employment Act of 1967, the Americans with Disabilities Act of 1990, the Fair
Labor Standards Act, the California Fair Employment and Housing Act, and Labor
Code Section 201, et seq.; and any and all claims arising out of any other laws
and regulations relating to employment or employment discrimination.

        (a)    Arbitration:    The arbitration of such issues, including the
determination of any amount of damages suffered, shall be final and binding upon
the parties to the maximum extent permitted by law. Judgment upon the award
rendered by the arbitrator may be entered by a court of competent jurisdiction.
The parties expressly consent to the exclusive jurisdiction and venue of the
California Superior Court, San Diego County, or the United States District Court
for the Southern District of California for this purpose. The arbitrator shall
have the authority to award costs and attorneys' fees to either party in the
same manner and under the same circumstances as a court of competent
jurisdiction, in accordance with applicable state and federal law.

        (b)    Injunctive Relief:    Notwithstanding Section 15(a), either party
to this Agreement may seek injunctive relief from a court of competent
jurisdiction. The parties expressly consent to the exclusive jurisdiction and
venue of the California Superior Court, San Diego County, or the United States
District Court for the Southern District of California for this purpose. Any
party seeking injunctive relief may also seek any other relief or remedy
otherwise available, as permitted by this Agreement.

        (c)    Waiver of Right to Jury Trial:    By signing this Agreement,
Executive expressly acknowledges that he has read and understood this Agreement,
and specifically Paragraph 15(a-c) regarding arbitration. Executive understands
that this arbitration clause constitutes a waiver of the Executive's right to a
jury trial and relates to the resolution of all disputes regarding all aspects
of the employer/employee relationship.

        16.    Waiver:    No provision of this Agreement may be modified, waived
or discharged unless the modification, waiver or discharge is agreed to in
writing and signed by the Executive and by an authorized officer of the Company
(other than the Executive). No waiver by either party of any breach of, or of
compliance with, any condition or provision of this Agreement by the other party
shall be considered a waiver of any other condition or provision or of the same
condition or provision at another time.

        17.    Integration:    This Agreement and the documents incorporated by
reference herein represent the entire agreement and understanding between the
parties as to the subject matter herein and supersede all prior or
contemporaneous agreements, whether written or oral.

5

--------------------------------------------------------------------------------


        18.    Choice of Law:    The validity, interpretation, construction and
performance of this Agreement shall be governed by the internal substantive
laws, but not the conflicts of law rules, of the State of California.

        19.    Severability:    The invalidity or unenforceability of any
provision or provisions of this Agreement shall not affect the validity or
enforceability of any other provision hereof, which shall remain in full force
and effect.

        20.    Counterparts:    This Agreement may be executed in counterparts,
each of which shall be deemed an original, but all of which together will
constitute one and the same instrument.

/ / /

/ / /

/ / /

/ / /

6

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, each of the parties has executed this Agreement, in
the case of the Company by its duly authorized officer, as of the day and year
first above written.

REMEC, Inc.
a California corporation   EXECUTIVE
By:
/s/  ERROL EKAIREB      
 
/s/  BRUCE ANDERSON        

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Name: Errol Ekaireb   Bruce Anderson  

--------------------------------------------------------------------------------

    Title: President      

--------------------------------------------------------------------------------

   


Attachments:
1. REMEC, Inc. 2001 Equity Incentive Plan
2. Stock Option Agreement

7

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.16



EMPLOYMENT AND CHANGE OF CONTROL AGREEMENT
